DISSENTING OPINION
Mollison, Judge:
I regret that I cannot agree with the view taken by my colleagues that the notice caused by the Interdepart*140mental Committee on Trade Agreements to be published in the Federal Register of April 14, 1950, together with a list of articles which it was proposed should be considered, was, standing alone, sufficient compliance with the requirements of section 4 of the Trade Agreements Act, as amended, thus ignoring the regulations prescribed by the President in Executive Order No. 10082.
As I read section 4, supra, it requires that the President shall prescribe rules and regulations governing the entire procedure of administering the Reciprocal Trade Agreements Act, as amended, including the giving of notice and affording interested persons an opportunity to be heard. In other words, the statute did not attempt, either in and of itself or in conjunction with any other statute, to state what “reasonable public notice” would be, but merely provided that it should be given, and delegated to the President the authority to spell out precisely the form and extent of the notice, as well as the manner in which interested persons might present their views.
This view was apparently also the view of the President, for, in Executive Order No. 10082, he prescribed in great detail “Procedures for the Administration of the Reciprocal Trade-Agreements Program.” If the Government and the majority are correct in their views, the promulgation of paragraph 4 of Executive Order No. 10082, governing the time, place, and content of such notices, as well as who should cause them to be published, was a completely useless act, and nobody had any right or reason to rely upon it as establishing the procedme which would be followed.
I do not believe that 44 U. S. C., section 308, either was, or was intended to be, applicable to the situation. It is scarcely conceivable that, in view of the public considerations of high character which are involved in trade agreement administration, the President of the United States would have, by authorized and appropriate regulations, advised all interested parties that notice would be given through publication in five different organs or media, and yet, in the final analysis, it would be contended that publication in only one organ fulfilled the obligation of notice.
Section 308, supra, quite obviously is a certain type of catchall, designed to cover those situations where notice of hearing is required to be given by or under an act of Congress, but the exact time, form, and place of notice is not spelled out in the act or in a rule or regulation authorized under the act. It certainly was not intended to be an overall substitute for those situations wherein the nature of the notice as to time, form, and place is clearly set out in the act of Congress or in rules or regulations prescribed under such act.
When interpreted in the manner adopted by the majority herein, there is an imputation of what practically amounts to bad faith or Overreaching, which must be ascribed to the legislators (including *141the Congress, or the President, when acting as the agent of the Congress). In the view of the majority, the Congress or the President may, in an act or a regulation, solemnly set forth the details of notice to be given to interested persons, including the fact that publication will be made in more than one place, and, yet, in effect, later repudiate the validity and effectiveness of such provision for multiple publication and rely upon section 308, supra, as providing for a single source of information on the subject. I do not think that this was the intention of the Congress which passed section 308, nor of the President when he promulgated Executive Order No. 10082.
In my view, the facts establish that a part of the procedure which was set up to administer the Reciprocal Trade Agreements Program, to wit, the notice prescribed by Executive Order No. 10082, was omitted in part. However, whether such omission constituted such a defect as would be fatal to the validity of the ensuing trade agreement and/or the Presidential proclamation relating thereto, is another question which, in my opinion, has not had adequate treatment either in the proof or briefs submitted by the parties. It may very well be that such notice was an indispensable part of the procedure and essential to the validity of the trade agreement and Presidential proclamation which followed, or it may be otherwise, but, inasmuch as, in the present stage of the matter, a discussion of that issue would be largely academic, I do not address myself to that question, but rest my dissent upon disagreement with the view of the majority that the regulations prescribed by the President as to notice of intent to negotiate might be ignored.